                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE


                                       )
    MARK MCCOOL, SHAWN                 )
    MACDONALD, and WARREN HARLAN       )
    individually and on behalf of all others
                                       )
    similarly situated,                )
                                  Plaintiffs,
                                       )
                                       )                     CIVIL ACTION NO.:
                v.                     )
                                       )                     CLASS ACTION COMPLAINT
    ARDENT HEALTH SERVICES, LLC        )
    BOARD OF DIRECTORS OF ARDENT       )
    HEALTH SERVICES, DAVID T.          )                     JURY TRIAL DEMANDED
    VANDEWATER, ARDENT HEALTH          )
    SERVICES BENEFITS PLAN             )
    ADMINISTRATION COMMITTEE, NEIL )
    HEMPHILL, BRIAN WALTON, JAMES )
    GRIMES, ASHLEY CRABTREE, STEVE )
    HINKLE, and JOHN DOES 1-30.        )
                           Defendants. )



        Plaintiffs Mark McCool, Shawn MacDonald, and Warren Harlan (“Plaintiffs”), by and

through their attorneys, on behalf of the Ardent Health Services Retirement Savings Plan (the

“Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                      I.      INTRODUCTION

        1.     This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Ardent Health Services Management Company, Inc., a.k.a.



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.




      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 1 of 54 PageID #: 1
Ardent Health Services LLC (“Ardent” or the “Company”), the Board of Directors of Ardent

(“Board”) and its current and former members, and the Ardent Health Services Benefits Plan

Administration Committee (“Committee”) and its members for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Ardent Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Chao v. Hall Holding Co., Inc.,

285 F.3d 415, 426 (6th Cir. 2002), cert. denied, 527 U.S. 1168 (2003). Fiduciaries must act “solely

in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care,

skill, prudence, and diligence” that would be expected in managing a plan of similar scope. Glass




                                                 2

     Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 2 of 54 PageID #: 2
Dimensions, Inc. v. State Street Bank & Trust Co., 931 F. Supp. 2d 296, 305 (D. Mass. 2013) and

See, 29 U.S.C. § 1104(a)(1)(B).

         5.    The Plan has nearly $1 billion dollars in assets that are entrusted to the care of the

Plan’s fiduciaries. The Plan’s assets under management qualifies it as a large plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a large plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.

         6.    Plaintiffs allege that during the putative Class Period (December 24, 2013 to the

present) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA § 3(21)(A),

29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and to the other

participants of the Plan by, inter alia, (1) failing to objectively and adequately review the Plan’s

investment portfolio with due care to ensure that each investment option was prudent, in terms of

cost; and (2) maintaining certain funds in the Plan despite the availability of identical or similar

investment options with lower costs and/or better performance histories.

         7.    To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider collective trusts, commingled

accounts, or separate accounts as alternatives to the mutual funds in the Plan, despite their lower

fees.

         8.    Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of




                                                 3

        Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 3 of 54 PageID #: 3
29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        9.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                               II.     JURISDICTION AND VENUE

        10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.    This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        12.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                           III.    PARTIES

        Plaintiffs

        13.     Plaintiff Mark McCool (“McCool”) resides in Glenpool, Oklahoma. During his

employment, Plaintiff McCool participated in the Plan investing in the options offered by the Plan.




                                                  4

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 4 of 54 PageID #: 4
       14.     Plaintiff Shawn MacDonald (“MacDonald”) resides in Albuquerque, New Mexico.

During his employment, Plaintiff MacDonald participated in the Plan investing in the options

offered by the Plan.

       15.     Plaintiff Warren Harlan (“Harlan”) resides in Spring Hill, Tennessee. During his

employment, Plaintiff Harlan participated in the Plan investing in the options offered by the Plan.

       16.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       17.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge

of the specifics of Defendants’ decision-making process with respect to the Plan, including

Defendants’ processes for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery. Having never

managed a jumbo 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of reasonable

fee levels and prudent alternatives available to such plans. Plaintiffs did not and could not review



                                                 5

     Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 5 of 54 PageID #: 5
the Committee meeting minutes or other evidence of Defendants’ fiduciary decision making, or

the lack thereof.2 For purposes of this Complaint, Plaintiffs have drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth herein.

               Defendants

                       Company Defendant

         18.   Defendant Ardent was founded in 2001. Among other things, Ardent provides

general medical and surgical hospital services.3 The Company includes 30 hospitals and 25,000

employees and is located in Nashville, Tennessee. Ardent is the Plan sponsor. See Investment

Policy Statement (2018) (“IPS”) at 3; see also 2018 Form 5500 at 1.

         19.   The Company is a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) for several reasons. First, it is a named fiduciary under the

Plan. Second, it exercised discretionary authority and control over Plan management and/or

authority or control over management or disposition of Plan assets. Third, it was responsible for

monitoring other fiduciaries.

         20.   As evidence of the Company’s fiduciary status, the IPS states that “[t]he Plan

Sponsor is the named fiduciary under the Plan with respect to the investment of Plan assets to the

extent described herein, and is responsible for appointing the members of the [Ardent Health

Services Benefits Plan Administration ]Committee.” IPS at 4.

         21.   Additionally, the IPS states that “the Plan Sponsor, in conjunction with an

investment consultant (the “Investment Consultant”), will endeavor to provide an appropriate



2
 Several weeks prior to filing the instant lawsuit, Plaintiffs requested that the Plan administrator
produce meeting minutes of the relevant Plan investment committee(s), but their request was
denied.
3
    See https://www.bloomberg.com/profile/company/0436906D:US
                                                 6

       Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 6 of 54 PageID #: 6
range of investment options….” IPS at 3. Ardent “remains responsible for the overall selection

and monitoring of all investment options.” Id.

           22.   The IPS also acknowledges that the Company as Plan sponsor must administer the

Plan “for the exclusive benefit of its employees and their designated beneficiaries.” Id.

           23.   With regard to Ardent’s role in appointing Plan fiduciaries, the IPS states Ardent

“appointed the Ardent Health Services Benefits Plan Administration Committee [] to fulfill the

Plan Sponsor’s fiduciary duties in regards to Plan investments.” IPS at 3.

           24.   Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary

duty to monitor and supervise their appointees.

                 Board Defendants

           25.   The Board is defined as “the governing body of the Sponsoring Employer [Ardent]

or a committee of the governing body, authorized by, and acting on behalf of, the governing body.”

See Basic Plan Document No.01 (dated 1/12/15) (“Plan Doc.”) at 3.

           26.   Accordingly, the Company acted through the Board Defendants to perform the

Company’s Plan-related fiduciary functions. Among some of these functions was the power to

appoint the Committee members. As noted above, under ERISA, fiduciaries with the power to

appoint have the concomitant fiduciary duty to monitor and supervise their appointees.

           27.   The Board also exercised discretion to authorize Ardent to contribute annual profit

sharing amounts to the Plan participants. 2018 Form 5500 at p. 32 of 42.

           28.   During the Class Period, David T. Vandewater served on the Board of Ardent. Mr.

Vandewater joined Ardent as chairman of Behavioral Healthcare Corporation, Ardent’s

predecessor company, in 2001. Later that year, he was appointed president and chief executive

officer.



                                                  7

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 7 of 54 PageID #: 7
       29.       Mr. Vandewater, and each member of the Board during the putative Class Period

(referred to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period, because each exercised

discretionary authority to appoint and monitor Plan fiduciaries who had control over Plan

management and/or authority or control over management or disposition of Plan assets.

       30.       Defendant Vandewater, together with any unnamed members of the Board of

Directors for Ardent during the Class Period are collectively referred to herein as the “Board

Defendants.”

                 Committee Defendants

       31.       “The members of the Committee are Plan fiduciaries, supervise the investment of

the assets of the Plan, and make decisions concerning investment options available under the Plan.”

IPS at 4.

       32.       The Committee has taken upon itself responsibility for “the oversight of the

investment portion of the Plan.” Id. Among other things, the Committee is responsible for the

following Plan functions:

             •   Selecting the trustee(s);

             •   Hiring the recordkeeper and/or Investment Consultant(s)

             •   Selecting the investment options, including the investment(s) for default when a

                 participant of [sic] beneficiary fails to provide investment direction;

             •   Periodically evaluating the Plan’s investment performance and considering

                 investment option changes;

             •   Periodically monitoring the performance and fees charged by service providers

                 (and any other Plan fees); and


                                                   8

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 8 of 54 PageID #: 8
               •   Reviewing reports on the Plan’s investment performance at least quarterly

                   IPS at 4.

         33.       Additionally, the Plan offers “a self-directed brokerage option” which the

Committee evaluates in the “areas of costs, service capabilities, and participant utilization.” Id. at

5.

         34.       Lastly, the “Committee has the authority to recommend the removal or replacement

of an investment fund if, in the opinion of the Committee, the investment option does not, or is not

expected to, meet the specified criteria or is no longer suited to the Plan and its participants.” Id.

at 7.

         35.       During the Class Period the following Ardent employees served as members of the

Committee:

               •   Neil Hemphill (“Hemphill”)

               •   Brian Walton (“Walton”) – Senior Vice President of Ardent, Financial Operations

               •   James Grimes (“Grimes”) – Senior Vice President of Finance and Chief Accounting

                   Officer

               •   Ashley Crabtree (“Crabtree”) – Senior Vice President and Treasurer

               •   Steve Hinkle (“Hinkle”) – Vice President of Compliance and Litigation

         36.       The Committee and each of its members, including Hemphill, Walton, Grimes,

Crabtree, and Hinkle, were fiduciaries of the Plan during the Class Period, within the meaning of

ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority

over management or disposition of Plan assets.




                                                   9

        Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 9 of 54 PageID #: 9
       37.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants

       38.     To the extent that there are additional officers and employees of Ardent who

are/were fiduciaries of the Plan during the Class Period, or were hired as an investment manager

for the Plan during the Class Period, the identities of whom are currently unknown to Plaintiffs,

Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join them to the

instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30 include, but are

not limited to, Ardent officers and employees who are/were fiduciaries of the Plan within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) during the Class Period.

       Non-Defendant Fiduciaries

               Sageview Advisory Group

       39.     Upon information and belief, Sageview Advisory Group, LLC (“Sageview”) is the

investment consultant hired to assist the Committee and Ardent in their role in selecting and

monitoring the Plan’s investment options. Sageview is listed on the 2018 Form 5500 as a

consultant and was paid $75,000 in compensation by the Plan in 2018. See 2018 Form 5500 at 1.

       40.     The firm describes itself as “an independent Registered Investment Advisor with

over 130 employees located in 25 offices nationwide.” https://www.sageviewadvisory.com/

Further, the firm states that it “provides unbiased retirement plan and wealth management

consulting services to clients throughout the U.S.” Id.

       41.     Under the IPS, the “Investment Consultant is charged with the responsibility of

advising the Committee on investment policy, advising on the selection of investment options,



                                                 10

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 10 of 54 PageID #: 10
providing performance analysis and monitoring services, and educating the Committee on

economic and investment trends that may impact the performance of the selected and available

investment options.” IPS 4. Further, “[t]he Investment Consultant, along with the Committee,

shall be responsible for the Plan-level investment selection process.” Id. at 4.

       42.     Although Sageview is a relevant party and likely to have information relevant to

this action, it is not named as a defendant given that Ardent “remains responsible for the overall

selection and monitoring of all investment options.” IPS at 3. Plaintiffs reserve the right to name

Sageview as a defendant in the future if deemed necessary.

                                            IV.   THE PLAN

       43.     “The purpose of the Plan is to provide retirement income benefits to Employees”

of Ardent and “to provide such Employees with an opportunity to accumulate retirement savings

on a tax-deferred basis.” Plan Doc. at 1.

       44.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       45.     Ardent initially established the Plan on October 1, 1993. See Adoption Agreement

for the Transamerica Retirement Solutions, LLC Volume Submitter 401(k) Profit Sharing Plan




                                                  11

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 11 of 54 PageID #: 11
(“Adoption Agreement”)4 at 2. The Plan has been amended and restated over the years with the

last amendment and restatement occurring on September 1, 2017. Id.

       Eligibility

       46.     To participate in the Plan, a participant must be at least age 21 and have worked at

the Company for at least three months. Adoption Agreement at 3-4; see also 2018 Form 5500 at

p. 31 of 42.

       Contributions

       47.     As of September 1, 2017, participants may elect to contribute up to 85% of their

compensation. Id. at 9; 56. Between January 1, 2017 through August 31, 2017, participants could

contribute up to 100% of their compensation. Id. at 56.

       48.     Participant contributions are “excludible by the participants for federal income tax

purposes under Section 401(k) of the Internal Revenue Code.” 2018 Form 5500 at p. 31 of 42.

       49.     Further, participants may also make their contributions on an after tax basis in the

form of Roth contributions. Id. The Plan also accepts rollover contributions after a participant

meets the minimum requirements for Plan participation. Id. Generally, this means “employees

must make a minimum contribution of 1% of compensation.” Id.

       50.     Ardent “makes safe harbor nonelective matching contributions equal to 100% of

each participant’s contributions up to 3% of compensation, and 50% of each participant’s

contributions exceeding 3% up to 5% of compensation.” Id. at 32 of 42.

       51.     Additionally, Ardent “may make a discretionary nonelective contribution(s) each

Plan Year.” Id. at 24. If the Company decides to make such a contribution, it will be allocated in



4
 See Plan Doc at cover page (noting that “This Basic Plan Document is to be used in conjunction
with the Transamerica Retirement Solutions, LLC Volume Submitter 401(k) Profit Sharing Plan
Adoption Agreement.”)
                                                12

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 12 of 54 PageID #: 12
“the same ratio that each Participant’s compensation bears to the total compensation of all

Participants.” Id. at 25.

        Vesting

        52.    “Participants are always 100% fully vested in their Employee Contributions

(including Elective Deferrals, Catch-Up contributions, Roth Elective Deferrals, Voluntary After-

Tax contributions, and Required After-Tax contributions). Adoption Agreement at 38.

        53.    For the part of participants’ account balances attributable to Ardent’s contributions,

participants are immediately fully vested in matching contributions. 2018 Form 5500 at 32 of 42.

Vesting in the discretionary profit sharing contributions is based on years of continuous service.

Id.

        The Plan’s Investments

        54.    Several funds were available to Plan participants for investment each year during

the putative Class Period, including several T. Rowe Price Retirement Advisor target date funds.

For 2018, the Plan offered 30 investment options, including 28 mutual funds worth $681,124,398.

See 2018 Form 5500 at p. 40 of 42.

        55.    The Plan’s assets under management for all funds during 2018 ranged from

$563,267,209 as of January 1, 2018 to $777,862,319 as of December 31, 2018. See 2018 Summary

Annual Report for Ardent Health Services Retirement Savings Plan (“2018 Summary Annual

Report”).




                                                13

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 13 of 54 PageID #: 13
                             V.      CLASS ACTION ALLEGATIONS

       56.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):5

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between December 24, 2013 and the present (the “Class
               Period”).

       57.     The members of the Class are so numerous that joinder of all members is

impractical. “A total of 28074 persons were participants in or beneficiaries of the plan at the end

of the plan year [2018].” 2018 Summary Annual Report.

       58.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       59.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;


5
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

                                                  14

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 14 of 54 PageID #: 14
                C.       Whether the Board Defendants failed to adequately monitor the Committee

                         and other fiduciaries to ensure the Plan was being managed in compliance

                         with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        60.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        61.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        62.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.




                                                  15

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 15 of 54 PageID #: 15
                         VI.     DEFENDANTS’ FIDUCIARY STATUS
                               AND OVERVIEW OF FIDUCIARY DUTIES

       63.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       64.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       65.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.




                                                   16

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 16 of 54 PageID #: 16
        66.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence, and are “the highest known to the

law.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 426 (6th Cir. 2002), cert. denied, 527 U.S.

1168 (2003).

        67.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716,

at *3 (Dec. 19, 1988) (emphasis added).

        68.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        69.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.



                                                   17

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 17 of 54 PageID #: 17
2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.

II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       70.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       71.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.




                                                  18

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 18 of 54 PageID #: 18
       72.      Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

lower expense ratios for certain investment options maintained and/or added to the Plan during the

Class Period.

       73.      As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                              VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       74.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       75.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1190 (9th

Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also U.S.

Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/ebsa/publications/401k_employee.html (last visited August 18, 2017) (“You

should be aware that your employer also has a specific obligation to consider the fees and expenses

                                                19

     Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 19 of 54 PageID #: 19
paid by your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can

have a large effect on a participant’s investment results over time because “[b]eneficiaries subject

to higher fees … lose not only money spent on higher fees, but also lost investment opportunity;

that is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble, 843 F.3d at 1190 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       76.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. See Brandon, Emily, “The Top 10 Sources of

Retirement    Income,”      available   at    http://money.usnews.com/money/blogs/planning-to-

retire/2014/05/13/the-top-10-sources-of-retirement-income (“The 401(k) is the major source

people think they are going to rely on.”). Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices of plan

sponsors and fiduciaries, whether due to poor performance, high fees, or both.

       77.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.

       78.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July




                                                20

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 20 of 54 PageID #: 20
2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       79.      The fiduciary task of evaluating investments and investigating comparable

alternatives in the marketplace is made much simpler by the advent of independent research from

companies like Morningstar, which sorts mutual funds of all kinds into categories “based on the

underlying securities in each portfolio…We place funds in a given category based on their

portfolio    statistics   and    compositions     over     the   past    three       years.”     See

http://www.morningstar.com/InvGlossary/morningstar_category.aspx.6

       80.      On average, there are lower expense ratios for 401(k) participants than those for

other investors.    See The Economics of Providing 401(k) Plans, at 11.              ERISA-mandated

monitoring of investments leads prudent and impartial plan sponsors to continually evaluate

performance and fees, resulting in great competition among mutual funds in the marketplace.

Furthermore, the large average account balances of 401(k) plans, especially the largest ones with

over a $1 billion in assets managed, lead to economies of scale and special pricing within mutual

funds. See id at 10.

       81.      This has led to falling mutual fund expense ratios for 401(k) plan participants since

2000. In fact, these expense ratios fell 31 percent from 2000 to 2015 for equity funds, 25 percent

for hybrid funds, and 38 percent for bond funds. See id. at 1.




6
  As described by Morningstar, these categories “were introduced in 1996 to help investors make
meaningful comparisons between mutual funds. Morningstar found that the investment objective
listed in a fund’s prospectus often did not adequately explain how the fund actually invested…[we]
solved this problem by breaking portfolios into peer groups based on their holdings. The categories
help investors identify the top performing funds, assess potential risk, and build well-diversified
portfolios.” See The Morningstar Category Classifications (June 30, 2016), at 7. These categories
are assigned to mutual funds, variable annuities, and separate accounts. Id.

                                                 21

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 21 of 54 PageID #: 21
       82.     The most recent comprehensive average mutual fund expense data for plans of

different sizes is from 2012, and industry analysts have recognized a marked trend toward lower

fees in 401(k)s over the past four years. See Anne Tergesen, 401(k) Fees, Already Low, Are

Heading      Lower,    WALL      STREET      JOURNAL      (May     15,    2016),     available    at

http://www.wsj.com/articles/401-k-fees-already-low-are-heading-lower-1463304601             (noting

precipitous drop in overall 401(k) fees from 2012 to 2014).

       83.     The following figure published by the ICI best illustrates that 401(k) plans on

average pay far lower fees than regular industry investors, even as expense ratios for all investors

continued to drop for the past several years.7




7
  This chart does not account for the strategy of a mutual fund, which may be to mirror an index,
a so-called passive management strategy, or may attempt to “beat the market” with more
aggressive investment strategies via active management. Active management funds tend to have
significantly higher expense ratios compared to passively managed funds because they require a
higher degree of research and monitoring than funds which merely attempt to replicate a particular
segment of the market.

                                                 22

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 22 of 54 PageID #: 22
Id. at 12.

        84.    Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

                          1. Passively Managed Funds Cost Less Than Actively Managed
                             Funds

        85.    ERISA is derived from trust law. Tibble v. Edison, Int’l, 135 S. Ct. 1823, 1828.

(2015). Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

“return rates of one or more suitable common trust funds, or suitable index mutual funds or market

indexes (with such adjustments as may be appropriate).” Id.

        86.    In this action, each investment option within the Plan charged certain fees, to be

paid by deductions from the pool of assets under management. For passively managed funds,

which are designed to mimic a market index such as Standard & Poor’s 500, securities were

purchased to match the mix of companies within the index. Because they are simply a mirror of

an index, these funds offer both diversity of investment and comparatively low fees.

        87.    By contrast, actively managed funds, which have a mix of securities selected in the

belief they will beat the market, have higher fees, to account for the work of the investment

managers of such funds and their associates.

                                               23

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 23 of 54 PageID #: 23
       88.        While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at          http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       89.        Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

   2. Institutional Share Classes Cost Less Than Investor Share Classes

       90.        Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is



                                                  24

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 24 of 54 PageID #: 24
no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

        91.    Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

        92.    One recent article written by the head of a fiduciary consulting firm described the

failure to investigate the availability of and subsequently utilize the lowest-cost share class as an

“egregious fiduciary breach[]” that is responsible for “[w]asting plan assets” in a manner that is

“clearly imprudent.” Blaine Aikin (exec. chairman of fi360 Inc.), Recent Class-Action Surge Ups

the    Ante   for   401(k)    Advice,    INVESTMENTNEWS         (Jan.   21,   2016),    available    at

http://www.investmentnews.com/article/20160121/BLOG09/160129985/recent-class-action-

surge-ups-the-ante-for-401-k-advice.     Indeed, recently a court observed that “[b]ecause the

institutional share classes are otherwise identical to the Investor share classes, but with lower fees,

a prudent fiduciary would know immediately that a switch is necessary. Thus, the ‘manner that is

reasonable and appropriate to the particular investment action, and strategies involved…in this

case would mandate a prudent fiduciary – who indisputably has knowledge of institutional share

classes and that such share classes provide identical investments at lower costs – to switch share




                                                  25

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 25 of 54 PageID #: 25
classes immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, slip op. at 13 (C.D. Cal.

Aug. 16, 2017).

         93.   As one commentator put it, “The fiduciaries also must consider the size and

purchasing power of their plan and select the share classes (or alternative investments) that a

fiduciary who is knowledgeable about such matters would select under the circumstances. In other

words, the ‘prevailing circumstances’—such as the size of the plan—are a part of a prudent

decision-making process.      The failure to understand the concepts and to know about the

alternatives could be a costly fiduciary breach.” Fred Reish, Just Out of Reish: Classifying Mutual

Funds,            PLAN         SPONSOR             (Jan.         2011),           available      at

http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.

         94.   This claim is not about the use of “retail mutual funds” versus the use of

“institutional mutual funds.” Retail mutual funds are perfectly acceptable and prudent choices

under certain circumstances. In some instances, a mutual fund company may only offer retail

mutual funds. Or, in other instances, the mutual fund company might restrict institutional share

classes in such a manner that would make it impossible to utilize the mutual funds. This claim is

instead about utilizing the lowest-cost class of shares that is available to the Plan.

   3. Collective Trusts And Separate Accounts Cost Less Than Their Virtually Identical
      Mutual Fund Counterparts

         95.   The investment options offered within the Plan were mostly pooled investment

products known as mutual funds. Throughout the Class Period, the investment options available

to participants were almost exclusively mutual funds.

         96.   Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

                                                  26

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 26 of 54 PageID #: 26
participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. As noted supra, trust law specifically identifies “one or more

suitable common trust funds” as a comparator to determine whether a trust is invested in suitable

investments. Restatement (Third) of Trusts § 100 cmt. b(1).

       97.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       98.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).8 Indeed, as of 2012, among plans over $1 billion in size, more assets were




8
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their
investments online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining
Ground in 401(k) Plans, EMPLOYEE BENEFIT NEWS (Apr. 14, 2016), available at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and
the investments in the collective trusts are identical to those held by the mutual fund. Use of CITs
in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly
with the plan, and provide regular reports regarding costs and investment holdings, the Plan has
the same level of protection that the Investment Company Act provides to individual investors,
thus eliminating the need for the protections of the Investment Company Act. Further, collective
trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
                                                 27

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 27 of 54 PageID #: 27
held in collective trusts than in mutual funds. See Investment Company Institute, A Close Look at

401(k)          Plans,      at       21,        23        (Dec.       2014),        available        at

https://www.ici.org/pdf/ppr_14_dcplan_profile_401k.pdf.

         99.     Thus, a prudent fiduciary managing a plan with close to a $1 billion in assets will

give serious consideration to the use of separate accounts or collective trusts, and in the majority

of cases, will opt to move out of mutual funds.

         100.    Separate accounts are another type of investment vehicle similar to collective trusts,

which retain their ability to assemble a mix of stocks, bonds, real property and cash, and their

lower administrative costs.

         101.    Separate accounts are widely available to large plans such as the Plan, and offer a

number of advantages over mutual funds, including the ability to negotiate fees. Costs within

separate accounts are typically much lower than even the lowest-cost share class of a particular

mutual fund.       By using separate accounts, “[t]otal investment management expenses can

commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.

Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at

https://www.dol.gov/ebsa/pdf/401kRept.pdf (reporting that by using separate accounts and similar

instruments, “[t]otal investment management expenses can commonly be reduced to one-fourth of

the expenses incurred through retail mutual funds”).




at 1, available at https://www.aba.com/Tools/Function/Trust/Documents/
ABA%20Primer%20on%20Bank%20Collective%20Investment%20Funds.pdf.


                                                     28

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 28 of 54 PageID #: 28
B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       102.    The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble v. Edison, Int’l, 135 S. Ct. 1823 (2015). In Tibble, the Court

held that “an ERISA fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder

trust law, a trustee has a continuing duty to monitor trust investments and remove imprudent ones.”

Id. at 1828. In so holding, the Supreme Court referenced with approval the Uniform Prudent

Investor Act, treatises, and seminal decisions confirming the duty.

       103.    The UPIA, which enshrines trust law, recognizes that “the duty of prudent investing

applies both to investing and managing trust assets. . . .” 135 S. Ct. at 1828 (quoting Nat’l

Conference of Comm’rs on Uniform State Laws, Uniform Prudent Investor Act § 2(c) (1994)).

The official comment explains that “‘[m]anaging embraces monitoring, that is, the trustee’s

continuing responsibility for oversight of the suitability of investments already made as well as the

trustee’s decisions respecting new investments.” Id. § 2 comment.

       104.    Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).




                                                 29

     Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 29 of 54 PageID #: 29
         105.   As the amount of assets under management approaches and exceeds $1 billion,

economies of scale dictate that very low cost investment options will be available to such plans.

When large plans, particularly those with close to $1 billion in assets like the Plan here, have

options which approach the retail cost of shares for individual investors or are simply more

expensive than the average institutional shares for that type of investment, a careful review of the

plan and each option is needed for the fiduciaries to fulfill their obligations to the plan participants.

         106.   The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs. Indeed, in 2013 the Plan only had 4 passively

managed funds. Between 2014 and 2017 it only had 5 passively managed funds. Otherwise all

investment options have been actively managed.

         107.   During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

         108.   Upon information and belief, the majority of funds in the Plan stayed the same

during the Class Period. Taking 2017 as an example year, 21 out of 28 funds in the Plan – a

staggering 75% of funds, were much more expensive than comparable funds found in similarly-

sized plans (plans having $500m to $1b in assets). The expense ratios for funds in the Plan were

up to 40% above the median expense ratios in the same category. See BrightScope/ICI Defined

Contribution Plan Profile: A Close Look at 401(k) Plans, 2015 at 69 (March 2018) (hereafter, “ICI

Study”).9




9
    See https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf

                                                   30

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 30 of 54 PageID #: 30
          109.   The comparison of the 75% of the funds described above are indicated below:


 Fund                   ER10               Category                    ICI Median Fee11
      T. Rowe Price
     Retirement 2030        0.92 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
     Retirement 2025        0.89 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
     Retirement 2020        0.86 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
     Retirement 2035        0.95 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
     Retirement 2040        0.97 %            Target Date                   0.65%
         Advisor
     Putnam Equity
                            0.55 %          Domestic Equity                 0.52%
      Income R6
      T. Rowe Price
     Retirement 2045        0.97 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
      New America           0.66 %          Domestic Equity                 0.52%
        Growth I
     American Funds
       Europacific          0.49 %            Int'l Equity                  0.53%
       Growth R6
      T. Rowe Price
     Retirement 2050        0.97 %            Target Date                   0.65%
         Advisor
      T. Rowe Price
     Retirement 2015        0.82 %            Target Date                   0.65%
         Advisor



10
   Because the funds in the Plan remained relatively unchanged from the beginning of the Class
Period to the present, the listed expense figures are taken from the most recent summary
prospectuses published in 2019.
11
     This median fee is taken from plans with between $500m and $1b.
                                                31

       Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 31 of 54 PageID #: 31
 Hartford MidCap
                          0.69 %             Domestic Equity                0.52%
     HLS IA
  T. Rowe Price
   Target 2055            0.97 %               Target Date                  0.65%
     Advisor
   Nuveen Small
                          0.78 %             Domestic Equity                0.52%
   Cap Value R6
  Carillon Eagle
   Small Cap              0.65 %             Domestic Equity                0.52%
   Growth R6
  PGIM QMA
                          0.89 %             Domestic Equity                0.52%
 Mid-Cap Value Z
  T. Rowe Price
 Retirement 2005          0.79 %               Target Date                  0.65%
     Advisor
  T. Rowe Price
 Retirement 2010          0.79 %               Target Date                  0.65%
     Advisor
   Templeton
                          0.57 %                Int'l Bond                  0.64%
 Global Bond R6
     JHancock
 Alternative Asset        1.30 %                  Other                     0.78%
      Allc R6
 Artisan Mid Cap
                          0.96 %             Domestic Equity                0.52%
   Institutional




       110.    The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI study was conducted in 2015 when expense ratios would

have been higher than today given the downward trend of expense ratios the last few years.

Accordingly, the median expense ratios in 2019 utilized by similar plans would be lower than

indicated above, demonstrating a greater disparity between the 2019 expense ratios utilized in the

above chart and the median expense ratios.


                                                32

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 32 of 54 PageID #: 32
         111.   Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

         112.   As demonstrated by the charts below, in several instances, Defendants failed to

prudently monitor the Plan to determine whether the Plan was invested in the lowest-cost share

class and/or collective trusts available for the Plan’s mutual funds, which are identical to the mutual

funds in the Plan in every way except for their lower cost.

         113.   From 2013 to 2014, the lowest share classes T.Rowe Price offered for its target date

funds were the Investor shares. The Investor share classes were less expensive than the identical

Advisor class offered in the Plan. Additionally, the remaining funds in the Plan had identical lower

share counterparts that were never selected by the Plan’s fiduciaries.          The aforementioned

allegations are depicted in the chart below using 2019 expense ratios, the most recent data

available, to demonstrate how much more expensive the Advisor class was than the Investor share

class.



                            2019                                   2019
                                         Lower Cost Share                      Investment        % Fee
     Fund in Plan           Exp.                                   Exp.
                                              Class                               Style          Excess
                            Ratio                                  Ratio
          PARJX
                                                TRRHX
      T. Rowe Price
                          0.89 %             T. Rowe Price                   Target date        39%
     Retirement 2025
                                            Retirement 2025
         Advisor
                                                                 0.64 %
         PARCX
                                                TRRCX
      T. Rowe Price
                          0.92 %             T. Rowe Price                   Target date        37%
     Retirement 2030
                                            Retirement 2030
         Advisor                                                 0.67 %




                                                  33

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 33 of 54 PageID #: 33
                    2019                        2019
                            Lower Cost Share             Investment   % Fee
Fund in Plan        Exp.                        Exp.
                                 Class                      Style     Excess
                    Ratio                       Ratio
    PARBX
                                 TRRBX
 T. Rowe Price
                  0.86 %      T. Rowe Price             Target date   41%
Retirement 2020
                             Retirement 2020
    Advisor                                    0.61 %
    PARKX
                                  TRRJX
 T. Rowe Price
                  0.95 %      T. Rowe Price             Target date   36%
Retirement 2035
                             Retirement 2035
    Advisor                                    0.70 %
    PARDX
                                 TRRDX
 T. Rowe Price
                  0.97 %      T. Rowe Price             Target Date   35%
Retirement 2040
                             Retirement 2040
    Advisor                                    0.72 %
    PARHX
                                 TRRGX
 T. Rowe Price
                  0.82 %      T. Rowe Price             Target Date   44%
Retirement 2015
                             Retirement 2015
    Advisor                                    0.57 %
    PARLX
                                 TRRKX
 T. Rowe Price
                  0.97 %      T. Rowe Price             Target Date   35%
Retirement 2045
                             Retirement 2045
    Advisor                                    0.72 %
    PARFX
                                 TRRMX
 T. Rowe Price
                  0.97 %      T. Rowe Price             Target Date   35%
Retirement 2050
                             Retirement 2050
    Advisor                                    0.72 %
    PARAX
                                 TRRAX
 T. Rowe Price
                  0.79 %      T. Rowe Price             Target Date   46%
Retirement 2010
                             Retirement 2010
    Advisor                                    0.54 %
    PARGX
                                 TRRFX
 T. Rowe Price
                  0.79 %      T. Rowe Price             Target Date   46%
Retirement 2005
                             Retirement 2005
    Advisor                                    0.54 %




                                  34

Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 34 of 54 PageID #: 34
                             2019                                 2019
                                        Lower Cost Share                     Investment       % Fee
     Fund in Plan            Exp.                                 Exp.
                                             Class                              Style         Excess
                             Ratio                                Ratio
         PAROX
                                              TRRNX
      T. Rowe Price
                           0.97 %          T. Rowe Price                   Target Date       35%
     Retirement 2055
                                          Retirement 2055
         Advisor                                                 0.72 %

        PEIYX                                PEQSX
                                                                           Domestic
     Putnam Equity         0.66 %      Putnam Equity Income                                  20%
       Income Y                                R6
                                                                           Equity
                                                                 0.55 %

          HSIIX                               HSRUX
                                                                           Domestic
   Carillon Eagle Small    0.75 %     Carillon Eagle Small Cap                               15%
     Cap Growth I                            Growth R6
                                                                           Equity
                                                                 0.65 %

       SPVZX                                PMVQX
                                                                           Domestic
  PGIM QMA Mid-Cap         0.89 %       PGIM QMA Mid-Cap                                     22%
       Value Z                              Value R6                       Equity
                                                                 0.73 %

        TGBAX                                 FBNRX
                                                                           International
    Templeton Global       0.69 %      Templeton Global Bond                                 21%
       Bond Adv                                 R6                         Bond
                                                                 0.57 %



       114.    The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       115.    T.Rowe Price did not offer I-shares, which were less expensive than their identical

Investor share counterpart, until 2015. From 2015 until now the Plan’s fiduciaries could have

offered the I-share version of the T.Rowe Price target date funds but failed to do so. Additionally,

beginning in 2017, T. Rowe Price lowered the minimum amount for investing in collective trusts


                                                35

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 35 of 54 PageID #: 35
to $20m. Again, the Plan’s fiduciaries failed to convert the mutual funds to the identical collective

trust counterparts.

         116.   The aforementioned allegations are depicted in the chart below using 2019 expense

ratios, the most recent data available, to demonstrate how much more expensive the Plan’s funds

were than their I-share/collective trust counterparts.

                            2019         Lower Cost Share         2019
                                                                              Investment       % Fee
       Fund in Plan         Exp.          Class/Collective        Exp.
                                                                                 Style         Excess
                            Ratio         Trust Analog12          Ratio
                                       T. Rowe Price
     PARCX                                                                                    74 %
                                       Retirement 2030 I        0.53%
     T. Rowe Price       0.92%                                              Target date
                                       T. Rowe Price
     Retirement 2030
                                       Retirement 2030 Tr-                                    100 %
     Advisor
                                       A                        0.46%

                                       T. Rowe Price                                          67 %
     T. Rowe Price                     Retirement 2040 I        0.58%
     Retirement 2040     0.97%                                              Target date
                                       T. Rowe Price
     Advisor
                                       Retirement 2040 Tr-                                    111 %
                                       A                        0.46%
                                       T. Rowe Price
                                                                                              83 %
     T. Rowe Price                     Retirement 2020 I        0.47%
     Retirement 2020     0.86%         T. Rowe Price                        Target date
     Advisor                           Retirement 2020 Tr-                                    87 %
                                       A                        0.46%
                                       T. Rowe Price
                                                                                              70 %
     T. Rowe Price                     Retirement 2035 I        0.56%
     Retirement 2035     0.95%         T. Rowe Price                        Target date
     Advisor                           Retirement 2035 Tr-                                    107 %
                                       A                        0.46%


12
   Where appropriate, each cell in this column references both a lower cost share class (identified
first) and a collective trust version of the fund (identified second). The listed expense figures are
taken from the most recent summary prospectuses published in 2019.

                                                 36

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 36 of 54 PageID #: 36
                    2019      Lower Cost Share     2019
                                                            Investment   % Fee
   Fund in Plan     Exp.       Class/Collective    Exp.
                                                               Style     Excess
                    Ratio      Trust Analog12      Ratio
                            T. Rowe Price
                                                                         64 %
T. Rowe Price               Retirement 2050 I     0.59%
Retirement 2050   0.97%     T. Rowe Price                  Target date
Advisor                     Retirement 2050 Tr-                          111%
                            A                     0.46%
                            T. Rowe Price
                                                                         78 %
T. Rowe Price               Retirement 2025 I     0.50%
Retirement 2025   0.89%     T. Rowe Price                  Target date
Advisor                     Retirement 2025 Tr-                          94 %
                            A                     0.46%
                            T.Rowe Price
                            Retirement I                                 64%
T. Rowe Price
                            2045 I                0.59%
Retirement 2045   0.97%                                    Target date
Advisor                     T.Rowe Price
                            Retirement 2045 Tr-                          111%
                            A                     0.46%
                            T.Rowe Price
                            Retirement I                                 91%
T. Rowe Price
                            2015 I                0.43%
Retirement 2015   0.82%                                    Target date
Advisor                     T.Rowe Price
                            Retirement 2015 Tr-                          78%
                            A                     0.46%
                            TRPFX

PARGX                       T. Rowe Price                                98%
T. Rowe Price               Retirement I 2005 I   0.40%
                  0.79%                                    Target date
Retirement 2005
                            T. Rowe Price
Advisor
                            Retirement 2005 Tr-                          72%
                            A                     0.46%




                                     37

  Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 37 of 54 PageID #: 37
                             2019          Lower Cost Share      2019
                                                                             Investment       % Fee
     Fund in Plan            Exp.           Class/Collective     Exp.
                                                                                Style         Excess
                             Ratio          Trust Analog12       Ratio
                                          TRPAX
                                          T. Rowe Price                                      103%
  T. Rowe Price
                                          Retirement I 2010 I   0.39%
  Retirement 2010         0.79%                                            Target date
  Advisor                                 T. Rowe Price
                                          Retirement 2010 Tr-                                72%
                                          A                     0.46%
                                          TRPNX
                                          T. Rowe Price                                      64%
  T. Rowe Price                           Retirement I 2055 I   0.59%
                          0.97%                                            Target date
  Target 2055 Advisor
                                          T. Rowe Price
                                          Retirement 2055 Tr-                                111%
                                          A                     0.46%



        117.    The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and/or collective

trusts, and therefore also should have immediately identified the prudence of transferring the

Plan’s funds into these alternative investments.

        118.    As a large plan, the Plan had sufficient assets under management at all times during

the Class Period to qualify for lower share classes which often have a million dollars as the

minimum for a particular fund. “Investment minimums for [collective trusts] are often $10

million, but will vary,” See https://www.nb.com/en/us/insights/collective-investment-trusts-what-

you-need-to-know, as demonstrated by T.Rowe Price’s minimum of $20 million to qualify for a

collective trust in a target date fund.

        119.    At all times during the Class Period, each of the T.Rowe Price funds had assets

under management that satisfied the minimum needed to qualify for I-share classes or collective


                                                   38

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 38 of 54 PageID #: 38
trusts (from 2017 to the present). For illustrative purposes, the following T.Rowe Price funds had

assets under management of at least $20m as of the end of 2018:13



                    Fund                  Category                           AUM

     T. Rowe Price Retirement 2020
                                        Target date                       $48,812,901
               Advisor

     T. Rowe Price Retirement 2025
                                        Target date                      $ 63,025,185
               Advisor

     T. Rowe Price Retirement 2030
                                        Target date                      $ 62,801,370
               Advisor

     T. Rowe Price Retirement 2035
                                        Target date                      $ 49,486,980
               Advisor

     T. Rowe Price Retirement 2040
                                        Target date                      $ 40,294,168
               Advisor

     T. Rowe Price Retirement 2045
                                        Target date                       $36,046,873
               Advisor

     T. Rowe Price Retirement 2050
                                        Target date                       $22,012,476
               Advisor


          120.   A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper share classes available and transferred the Plan’s investments in the

above-referenced funds into institutional shares at the earliest opportunity. Yet, despite the

availability of lower-cost shares, Defendants did not transfer Plan holdings in any of these funds

from retail shares into institutional shares, in breach of their fiduciary duties.

          121.   Additionally, Defendants breached their fiduciary duties by failing to consider

collective investment trusts as alternatives to the mutual funds in the Plan. Defendants were or


13
     See 2018 Form 5500 at 41 of 42.
                                                  39

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 39 of 54 PageID #: 39
should have been aware at all times during the Class Period aware of the benefits of these

alternative investment vehicles.

       122.    There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

       123.    Similarly, Defendants cannot justify offering higher-cost mutual funds over

collective trusts. The mutual fund versions of Plan investments offered no material service or

other advantage to Plan participants over the collective trust versions. The Plan was obligated to

provide the same fee, performance, and account information to participants for collective trusts as

mutual funds. The only material difference was fees.

       124.    The Plan also incurred excess fees due to Defendants’ failure to adequately

investigate the availability of separate accounts in the same investment style of mutual funds in

the Plan. Because of the Plan’s size, it could have reaped considerable cost savings by using a

separate account, but Defendants again failed to investigate this option.

       125.    Unlike mutual funds, which by law must charge the same fee to all investors,

separate account fee schedules are subject to negotiation. Industry data shows that actual fee

schedules on separate accounts are typically lower than advertised fee schedules, particularly when

the plan or investor has a large amount of assets to invest, as did the Plan here.

       126.    In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for

the Plan. By failing to investigate the use of lower cost share classes, collective trust or separate




                                                 40

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 40 of 54 PageID #: 40
account alternatives to the mutual funds held by the Plan, Defendants caused the Plan to pay

millions of dollars per year in unnecessary fees.

         127.   Defendants also failed to consider materially similar but cheaper alternatives to the

Plan’s investment options. The chart below demonstrates that the expense ratios of the Plan’s

investment options were more expensive by multiples of comparable passively-managed and

actively-managed alternative funds in the same investment style. A reasonable investigation

would have revealed the existence of these lower-cost alternatives. The chart below uses 2019

expense ratios, the most recent data available, as a methodology to demonstrate how much more

expensive the Plan’s funds were than their alternative fund counterparts.

                            2019           Passive/Active         2019
                                                                              Investment       % Fee
     Fund in Plan           Exp.            Lower Cost            Exp.
                                                                                 Style         Excess
                            Ratio           Alternative14         Ratio
                                       FXIFX
                                       Fidelity Freedom®                                      667 %
     T. Rowe Price                     Index 2030 Investor      0.12 %
     Retirement 2030      0.92 %                                            Target date
     Advisor                           JPMorgan Smart
                                       Retirement Blend                                       217%
                                       2030 R6                  0.29%
                                       FQIFX
                                       Fidelity Freedom®                                      642 %
     T. Rowe Price                     Index 2025 Investor      0.12 %
     Retirement 2025      0.89 %                                            Target date
     Advisor                           JPMorgan Smart
                                       Retirement Blend
                                       2025 R6                  0.29%                         207%
     T. Rowe Price                     FPIFX
     Retirement 2020      0.86 %       Fidelity Freedom®                    Target date       617 %
     Advisor                           Index 2020 Investor      0.12 %


14
   Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). The listed expense figures are
taken from the most recent summary prospectuses published in 2019.

                                                 41

      Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 41 of 54 PageID #: 41
                      2019       Passive/Active      2019
                                                              Investment   % Fee
Fund in Plan          Exp.        Lower Cost         Exp.
                                                                 Style     Excess
                      Ratio       Alternative14      Ratio
                              JPMorgan Smart
                              Retirement Blend                             197%
                              2020 R6               0.29%
                              FIHFX
                              Fidelity Freedom®                            692 %
T. Rowe Price                 Index 2035 Investor   0.12 %
Retirement 2035     0.95 %                                   Target date
Advisor                       JPMorgan Smart
                              Retirement Blend                             228%
                              2035 R6               0.29%
                              FBIFX
                              Fidelity Freedom®                            708 %
T. Rowe Price                 Index 2040 Investor   0.12 %
Retirement 2040     0.97 %                                   Target date
Advisor                       JPMorgan Smart
                              Retirement Blend                             234%
                              2040 R6               0.29%
                              VDADX
                              Vanguard Dividend
                                                                           588%
Putnam Equity                 Appreciation Index             Domestic
                    0.55 %    Adm                   0.08 %
Income R6                                                    Equity
                              Vanguard Equity-
                                                                           206%
                              Income Adm            0.18%
                              FIOFX
                              Fidelity Freedom®                            708 %
T. Rowe Price                 Index 2045 Investor   0.12 %
Retirement 2045     0.97 %                                   Target Date
Advisor                       JPMorgan Smart
                              Retirement Blend
                              2045 R6               0.29%                  234%
                              VIGIX
                              Vanguard Growth                              1550%
T. Rowe Price New             Index Institutional   0.04 %   Domestic
                    0.66 %
America Growth I                                             Equity
                              Vanguard
                                                                           113%
                              PRIMECAP Adm          0.31%



                                        42

 Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 42 of 54 PageID #: 42
                        2019       Passive/Active       2019
                                                                  Investment      % Fee
Fund in Plan            Exp.        Lower Cost          Exp.
                                                                     Style        Excess
                        Ratio       Alternative14       Ratio
                                Vanguard Total Intl
                                                                                  53 %
                                Stock Index I          0.08%
American Funds
Europacific Growth   0.49 %     VWILX                           Int'l Equity
R6                              Vanguard
                                                                                  53%
                                International Growth
                                Adm                    0.32 %
                                FIPFX
                                Fidelity Freedom®                                 708 %
T. Rowe Price                   Index 2050 Investor    0.12 %
Retirement 2050      0.97 %                                     Target Date
Advisor                         JPMorgan Smart
                                Retirement Blend                                  234%
                                2050 R6                0.29%
                                FLIFX
                                Fidelity Freedom®                                 583 %
T. Rowe Price                   Index 2015 Investor    0.12 %
Retirement 2015      0.82 %                                     Target Date
Advisor                         JPMorgan Smart
                                Retirement Blend                                  183%
                                2015 R6                0.29%
                                VMGMX
                                Vanguard Mid-Cap
                                                                                  886 %
                                Growth Index
Hartford MidCap HLS
                    0.69 %      Admiral                0.07 %   Domestic Equity
IA
                                Vanguard Mid-cap
                                                                                  92%
                                Growth                 0.36%
                                FDEWX
                                Fidelity Freedom®                                 708%
                                Index 2055 Investor    0.12 %
T. Rowe Price Target
                     0.97 %                                     Target Date
2055 Advisor                    JPMorgan Smart
                                Retirement Blend                                  234%
                                2055 R6                0.29%
                                VSIIX
Nuveen Small Cap                Vanguard Small Cap
                     0.78 %                                     Domestic Equity 1200 %
Value R6                        Value Index I          0.06 %

                                         43

  Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 43 of 54 PageID #: 43
                          2019       Passive/Active       2019
                                                                    Investment      % Fee
 Fund in Plan             Exp.        Lower Cost          Exp.
                                                                       Style        Excess
                          Ratio       Alternative14       Ratio
                                  Vanguard Explorer
                                                                                    39%
                                  Value                  0.56%
                                  VSGAX
                                  Vanguard Small Cap
                                                                                    829 %
Carillon Eagle Small              Growth Index
                       0.65 %                                     Domestic Equity
Cap Growth R6                     Admiral                0.07 %
                                  Vanguard Explorer      0.46%                      41%
                                  VIMAX
                                  Vanguard Mid Cap                                  1680 %
PGIM QMA Mid-Cap                  Index Admiral          0.05 %
                 0.89 %                                           Domestic Equity
Value Z
                                  Vanguard Selected
                                                                                    147%
                                  Value                  0.36%
                                  FJIFX
                                  Fidelity Freedom®                                 558%
T. Rowe Price                     Index 2005 Investor    0.12 %
Retirement 2005        0.79 %                                     Target Date
                                  JPMorgan Smart
Advisor
                                  Retirement Blend                                  172%
                                  2005 R6                0.29%
                                  FKIFX
                                  Fidelity Freedom®                                 558 %
T. Rowe Price                     Index 2010 Investor    0.12 %
Retirement 2010        0.79 %                                     Target Date
                                  JPMorgan Smart
Advisor
                                  Retirement Blend                                  172%
                                  2010 R6                0.29%
                                  VTIFX
                                  Vanguard Total Int'l                              714 %
                                  Bond Idx I             0.07%
Templeton Global
                       0.57 %                                     Int'l Bond
Bond R6                           Federated
                                  International Bond                                1800%
                                  Strategy               0.03%

                       1.30 %     NA                     NA       Other



                                           44

   Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 44 of 54 PageID #: 44
                            2019             Passive/Active           2019
                                                                                Investment        % Fee
  Fund in Plan              Exp.              Lower Cost              Exp.
                                                                                   Style          Excess
                            Ratio             Alternative14           Ratio

 JHancock Alternative                  Putnam Multi-Asset
                                                                                                 97%
 Asset Allc R6                         Absolute Return R6            0.66%
                                       VIMAX
                                       Vanguard Mid Cap                                          1820 %
 Artisan Mid Cap                       Index Admiral                 0.05%
                        0.96 %                                                Domestic Equity
 Institutional
                                       Vanguard Mid-Cap
                                                                                                 167%
                                       Growth Fund                   0.36%


       128.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       129.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the five-year returns of some of the Plan’s actively

managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that accounting for fees paid, the actively managed funds lagged behind in

performance. The chart below indicates the efficiency of the active funds or lack thereof (i.e., the

return needed by the actively managed fund to match the returns of the passively managed fund):

        Fund Name/ Comparator                    Expense Return (5            Return Deficiency
                                                 Ratio   Year)


        T. Rowe Price Retirement 2030 Fund       0.66         7.27            Needs .27% more return to
                                                                                     be efficient


                                                  45

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 45 of 54 PageID #: 45
         Vanguard Target Retirement 2030 Inv     0.14       6.9
         T. Rowe Price Retirement 2025 Fund      0.63       6.82             Needs .35% more return to
                                                                                    be efficient
         Vanguard Target Retirement 2025 Inv     0.13       6.56
         T. Rowe Price Retirement 2020 Fund      0.59       6.32             Needs .33% more return to
                                                                                    be efficient
         Vanguard Target Retirement 2020 Inv     0.13       6.08

         T. Rowe Price Retirement 2035 Fund      0.68       7.59             Needs .26% more return to
                                                                                    be efficient
         Vanguard Target Retirement 2035 Inv     0.14       7.22

         T. Rowe Price Retirement 2040 Fund      0.70       7.84             Needs .28% more return to
                                                                                    be efficient
         Vanguard Target Retirement 2040 Inv     0.14       7.52



         T. Rowe Price Retirement 2045 Fund      0.71       7.96             Needs .25% more return to
                                                                                    be efficient
         Vanguard Target Retirement 2045 Inv     0.15       7.67

         American Funds EuroPacific Growth R6    0.49       7.63              Needs 2.33% more return
                                                                                   to be efficient
         Vanguard International Growth Inv       0.45       10.79




        130.      Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

B.      Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

        131.      Recordkeeping is a necessary service for any defined contribution plan. The market

for recordkeeping is highly competitive, with many vendors equally capable of providing a high-

level service. As a result of such competition, vendors vigorously compete for business by offering

the best price.

        132.      The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. Because recordkeeping expenses are driven



                                                   46

     Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 46 of 54 PageID #: 46
by the number of participants in a plan, the vast majority of plans are charged on a per-participant

basis.

         133.   Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both).

Revenue sharing payments are payments made by investments within the plan, typically mutual

funds, to the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and

trustee services that the mutual fund company otherwise would have to provide.

         134.   Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. First, they must pay close attention to the recordkeeping fees

being paid by the plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding

documents that summarize and contextualize the recordkeeper’s compensation, such as fee

transparencies, fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness

analyses, and multi-practice and standalone pricing reports.

         135.   Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

         136.   Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that



                                                47

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 47 of 54 PageID #: 47
are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace.

       137.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping costs. Given the increase in size of the Plan’s assets during the Class Period and

total number of unique participants, in addition to the general trend towards lower recordkeeping

expenses in the marketplace as a whole, the Plan could have obtained recordkeeping services that

were comparable to or superior to the typical services that would have been provided by its

recordkeeper, Mercer, to the Plan. Based on Plaintiffs’ investigation and analysis, a normal range

of recordkeeping fees for a plan with approximately 28,000 participants with account balances

roughly the size of the Plan, would have been less than $50 per participant from 2010 to 2012, and

lower in ensuing years. See, e.g., Spano v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec.

30, 2014) (plaintiffs’ expert opined market rate of $37–$42, supported by defendants’ consultant’s

stated market rate of $30.42–$45.42 and defendant obtaining fees of $32 after the class period);

Spano, Doc. 562-2 (Jan 29, 2016) (declaration that Boeing’s 401(k) plan recordkeeping fees have

been $18 per participant for the past two years); George v. Kraft Foods Global, Inc., 641 F.3d 786

(7th Cir. 2011) (plaintiffs’ expert opined market rate of $20–$27 and plan paid record-keeper $43–

$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass. June 15, 2016)

(401(k) fee settlement committing the Plan to pay not more than $35 per participant for

recordkeeping).

       138.    The recordkeeping fees paid by the Plan to Mercer greatly exceeded this reasonable

range. In 2013, the Plan paid $97.35 per participant. For 2014 through 2016, the Plan paid $94.28,




                                                48

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 48 of 54 PageID #: 48
$103.45, and $70.30 respectively per participant. In 2017, the Plan paid between $139 and $202

per participant, and in 2018 the Plan paid $117 per participant.

       139.    A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate and

independent breaches of the duties of loyalty and prudence.

                                        FIRST CLAIM FOR RELIEF
                            Breaches of Fiduciary Duties of Loyalty and Prudence
                           (Asserted against the Ardent and Committee Defendants)

       140.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       141.    At all relevant times, the Company and Committee Defendants (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

       142.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       143.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.       They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the interest of



                                                49

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 49 of 54 PageID #: 49
Plan participants. Instead, the Prudence Defendants selected and retained investment options in

the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate separate

accounts and/or collective trusts as alternatives to mutual funds, even though they generally

provide the same investment management services at a lower cost. Likewise, the Prudence

Defendants failed to monitor or control the grossly-excessive compensation paid for recordkeeping

services.

       144.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       145.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       146.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).



                                                   50

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 50 of 54 PageID #: 50
                                         SECOND CLAIM FOR RELIEF
                                 Failure to Adequately Monitor Other Fiduciaries
                               (Asserted against Ardent and the Board Defendants)

        147.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        148.    Ardent and the Board Defendants (the “Monitoring Defendants”) had the authority

to appoint and remove members of the Committee, and were aware that the Committee Defendants

had critical responsibilities as fiduciaries of the Plan.

        149.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

        150.    The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or used

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to Ardent and

the Board Defendants.

        151.    Ardent and the Board Defendants breached their fiduciary monitoring duties by,

among other things:

                (a)     Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as the

                        Plan suffered significant losses as a result of the Committee Defendants’

                        imprudent actions and omissions;



                                                   51

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 51 of 54 PageID #: 51
                (b)     failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes, and

                        their failure to investigate the availability of lower-cost separate account

                        and collective trust vehicles; and

                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

152.    As a consequence of the foregoing breaches of the duty to monitor, the Plan suffered

millions of dollars of losses. Had Ardent and the Board Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        153.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), Ardent and the Board Defendants

are liable to restore to the Plan all losses caused by their failure to adequately monitor the

Committee Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate

relief as set forth in their Prayer for Relief.

                                                  JURY DEMAND

               154.     Plaintiffs demand a jury.

                                       PRAYER FOR RELIEF

        136.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:




                                                    52

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 52 of 54 PageID #: 52
       A.      A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil Procedure;

       B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;

       C.      A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

       D.      An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including losses to the Plan resulting

from imprudent investment of the Plan’s assets, and to restore to the Plan all profits the Defendants

made through use of the Plan’s assets, and to restore to the Plan all profits which the participants

would have made if the Defendants had fulfilled their fiduciary obligations;

       E.      An order requiring the Company Defendants to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Employer

Defendants as necessary to effectuate said relief, and to prevent the Employer Defendants’ unjust

enrichment;

       F.      Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

       G.      An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;

       H.      Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or




                                                 53

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 53 of 54 PageID #: 53
fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.    An award of pre-judgment interest;

          J.    An award of costs pursuant to 29 U.S.C. § 1132(g);

          K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and

          L.    Such other and further relief as the Court deems equitable and just.


Dated: December 24, 2019                      Respectfully submitted,


                                              LAW OFFICE OF NICHOLAS DANIEL WAITE

                                              /s/ Nicholas D. Waite         .
                                              Nicholas Daniel Waite, Esquire
                                              TN Atty. I.D. No. 027766
                                              219 2nd Avenue N., Suite 400
                                              Nashville, TN 37201-1616
                                              (855) 566-3948

                                              Local Co-Counsel for Plaintiffs Pursuant to Local
                                              Rule 83.01(d).


                                              CAPOZZI ADLER, P.C.

                                              /s/ Mark K. Gyandoh                    .
                                              Mark K. Gyandoh, Esquire (Pro Hac Vice
                                              application pending)
                                              PA Atty. I.D. No. 88587
                                              2933 North Front Street
                                              Harrisburg, PA 17110
                                              (717) 233-4101
                                              Fax (717) 233-4103

                                              Counsel for Plaintiffs and the Putative Class.




                                                 54

    Case 3:19-cv-01158 Document 1 Filed 12/24/19 Page 54 of 54 PageID #: 54
